Case 9:18-cv-80748-RKA Document 470 Entered on FLSD Docket 03/23/2021 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 18-80748-CIV-ALTMAN/Reinhart

  DANIEL HALL, et al.,

          Plaintiffs,
  v.

  HARRY SARGEANT, III,

        Defendant.
  _________________________________/

                                                  ORDER

          Due to the ongoing COVID-19 pandemic, jury trials have been suspended in this District. See

  S.D. Fla. Administrative Order 2021-12 (Feb. 10, 2021). Accordingly, the Court will stay and

  administratively close this case. This Order, however, will not affect the current trial date of September

  27, 2021, see Order [ECF No. 448], which will remain in place unless altered by court order. The Court

  has taken the Plaintiffs’ Motion for Bench Trial [ECF No. 461] under advisement and will rule on that

  Motion, notwithstanding the administrative closure. The stay and administrative closure will not

  prejudice the parties’ rights in any way.

          Accordingly, the Court hereby ORDERS and ADJUDGES as follows:

          1. This case is hereby STAYED. The Clerk of Court shall CLOSE this case. All pending

               motions—other than the Plaintiff’s Motion for Bench Trial [ECF No. 461]—are

               DENIED AS MOOT. All deadlines are TERMINATED.

          2. The parties may move to re-open the case at any time for good cause.
Case 9:18-cv-80748-RKA Document 470 Entered on FLSD Docket 03/23/2021 Page 2 of 2



        DONE AND ORDERED in Fort Lauderdale, Florida this 23rd day of March 2021.




                                                 __________________________________
                                                 ROY K. ALTMAN
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                           2
